

116 HRES 964 IH: Establishing a whistleblower hotline for purposes of reporting waste, fraud, abuse, or mismanagement of taxpayer funds to the Select Subcommittee on the Coronavirus Crisis.
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 964IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Correa (for himself, Mr. Cisneros, Mr. Castro of Texas, Ms. Moore, Mr. Gonzalez of Texas, Mr. Vargas, Mr. Case, Mr. Lowenthal, Ms. Jackson Lee, Mrs. Napolitano, Mr. Phillips, Mr. Costa, and Mrs. Dingell) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONEstablishing a whistleblower hotline for purposes of reporting waste, fraud, abuse, or mismanagement of taxpayer funds to the Select Subcommittee on the Coronavirus Crisis.That in carrying out the duties prescribed under House Resolution 935 (agreed to on April 23, 2020), the Select Subcommittee on the Coronavirus Crisis shall, in consultation with the Office of the Whistleblower Ombudsman of the House of Representatives, establish a hotline for the purposes of individuals reporting (via telephone or other electronic communication) waste, fraud, abuse, or mismanagement of taxpayer funds appropriated to address the coronavirus crisis.